DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objections
The specification is objected to due to the inclusion of second claim statement in the specification. The specific wording of the claim in an international design application designating the United States shall be in formal terms to the ornamental design for the article (specifying name of article) as shown, or as shown and described. More than one claim is neither required nor permitted for purposes of the United States (37 CFR 1.1025). Therefore, the following statement must be cancelled from the claim:
[Application for overall protection for industrial design(s) as shown and described.]

Claim Rejections – 35 USC § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.

The claim is indefinite and nonenabling due to the inconsistent and unclear shape and appearance of the claimed design. In the figures below, the width and height of the article have been held constant between the reproductions for comparison purposes. Refer to the following:
The top and bottom views of the article are inconsistent and unclear. Based on a consistent width of the article, it would be expected that the top view and bottom view would have the same silhouette/outline. However, when 1.4 and 1.5 are overlaid, there are several areas where the figures are not consistent. Refer to the following annotated figure in which 1.4 and 1.5 are overlaid and the areas that are inconsistent between the reproductions have been shaded gray and indicated by arrows.

    PNG
    media_image1.png
    666
    564
    media_image1.png
    Greyscale

The shape and appearance of the face shield are inconsistent and unclear. The rear bottom edge in 1.2 is closer to the front of the article than what is shown in 1.5. Additionally, the rear top edge in 1.4 is closer to the front of the article than what is shown in 1.2 and 1.3, and the edge in 1.2 and 1.3 is closer to the front than what is shown in 1.5. Refer to the following annotated figures. 1.3 has been omitted as the issues in 1.2 are mirrored in 1.3.

    PNG
    media_image2.png
    1561
    601
    media_image2.png
    Greyscale

Further, the shape of the rear top edge is inconsistent between the reproductions. The rear top edge in 1.2 is shown mostly flat before curving forward as it descends along the side of the article. However, 1.4 shows a concave edge and 1.5 shows a slightly less concave edge. Refer to the following annotated figures. 1.3 has been omitted as the issues in 1.2 are mirrored in 1.3.

    PNG
    media_image3.png
    1566
    601
    media_image3.png
    Greyscale


The shape and appearance of the oblong feature on the top of the article are inconsistent and unclear.
The width of the feature is inconsistent between the top, front, and rear views.

    PNG
    media_image4.png
    1192
    953
    media_image4.png
    Greyscale


The front and rear edges of the feature are inconsistent between the views. The front edge is farther forward in 1.4 than in 1.2 and 1.3. The rear edge is slightly farther forward in 1.4 than in 1.2 and 1.3, and this edge is much farther forward in 1.2 and 1.3 than in 1.5. Refer to the following annotated figures. 1.3 has been omitted as the issues in 1.2 are mirrored in 1.3.

    PNG
    media_image5.png
    1561
    662
    media_image5.png
    Greyscale


The shape and appearance of the ridge on the feature is inconsistent and unclear. The ridge is farther forward in 1.4 than in 1.2 and 1.3. The ridge is higher on the feature in 1.2 and 1.3 than in 1.7. Further, 1.2 and 1.3 show the outside edge of the ridge higher and curving back toward the front of the article (circled). Refer to the following annotated figures. 1.3 has been omitted as the issues in 1.2 are mirrored in 1.3.

    PNG
    media_image6.png
    1094
    1069
    media_image6.png
    Greyscale

Further, 1.2 and 1.3 show the face of the ridge angled inward, however, 1.1 shows the face angled outward. Refer to the following annotated figures. 1.3 has been omitted as the issues in 1.2 are mirrored in 1.3.

    PNG
    media_image7.png
    764
    768
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    622
    567
    media_image8.png
    Greyscale

The rear bottom edges are inconsistent between 1.2 and 1.3 and 1.7. These edges are shown lower in the side views than in the rear view. Refer to the following annotated figures. 1.3 has been omitted as the issues in 1.2 are mirrored in 1.3.

    PNG
    media_image9.png
    622
    1045
    media_image9.png
    Greyscale

The shape and appearance of the perimeter band around the front of the feature are inconsistent and unclear. 1.1 shows the band extending beyond the front edge of the feature, however, 1.2 and 1.3 show the band extending only to the front edge of the feature and curving below the top surface. Refer to the following annotated figures where the band in question has been shaded in gray. 1.3 has been omitted as the issues in 1.2 are mirrored in 1.3.

    PNG
    media_image10.png
    764
    768
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    622
    567
    media_image11.png
    Greyscale

Further, the top front edge of the perimeter band and the top front edge of the mask are inconsistently shown between 1.2 and 1.3 when compared to 1.6. Refer to the following annotated figures. 1.3 has been omitted as the issues in 1.2 are mirrored in 1.3.

    PNG
    media_image12.png
    637
    1043
    media_image12.png
    Greyscale

The side edges of the perimeter band are inconsistent between the views. 1.6 shows the edges lower than what is shown in 1.2 and 1.3. Additionally, 1.7 shows the band taller than what is shown in 1.2 and 1.3, with the top edge higher and the bottom edge lower. Refer to the following annotated figures. 1.3 has been omitted as the issues in 1.2 are mirrored in 1.3.

    PNG
    media_image13.png
    627
    1523
    media_image13.png
    Greyscale


The shape and appearance of several portions of the design cannot be determined due to inadequate visual disclosure. As these portions are only visible in one of the reproductions, it is unclear whether the surfaces are flat, slanted, or rounded. Further, it is unclear if these surfaces are flush, recessed, or raised in relation to one another or the adjacent surfaces. Refer to the following annotated figures where the portions in question have been shaded in gray.

    PNG
    media_image14.png
    763
    762
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    700
    529
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    674
    483
    media_image16.png
    Greyscale


Because of the inconsistent and unclear shape and appearance, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to understand the design without the use of conjecture. This renders the claim indefinite and non-enabled.

To overcome this rejection, it is suggested that applicant submit new drawings of the claimed design that show the design clearly and consistently. If certain non-enabled portions of the design cannot be fully enabled without the introduction of new matter, applicant may remove from the claim the areas or portions of the design that are considered indefinite and non-enabled by converting them to broken lines and amending the specification to indicate those portions form no part of the claimed design. A statement similar to the following may be used and should be added to the specification following the figure descriptions and preceding the claim (MPEP 1503.02, subsection III):
--The broken lines in the reproductions depict portions of the Breathing Mask that form no part of the claimed design.--

Replacement Drawings
If corrected drawing sheets are submitted in reply to the Office action, they must be in compliance with 37 CFR 1.121(d) to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the reproductions appearing on the immediate prior version of the sheet, even if only one reproduction is being amended. The reproduction or reproduction number of an amended drawing should not be labeled as “amended.” If a drawing reproduction is to be canceled, the appropriate reproduction must be removed from the replacement sheet, and where necessary, the remaining reproductions must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining reproductions. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Conclusion
The claimed design is rejected under 35 U.S.C. § 112(a) and (b), as set forth above.

The references cited but not applied are considered cumulative art related to the claimed design.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE STARR whose telephone number is (571)272-9581. The examiner can normally be reached Mon-Fri, 8:30 AM - 3:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Holly Thurman can be reached on (571) 272-8068. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.D.S./Examiner, Art Unit 2919                                                                                                                                                                                                        



/DANIEL J DOMINO/Primary Examiner, Art Unit 2919